Citation Nr: 1443439	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue(s) of entitlement to service connection for frost bite residuals of the hands and toes, and entitlement to an increased rating for residuals of shrapnel wound to the right arm have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record is against a current finding of tinnitus.

2.  The Veteran's bilateral hearing loss disability is manifested by an exceptional pattern of hearing loss in the left ear, which resulted in a Roman Numeral VIII.  His right ear hearing loss resulted in a Roman Number IV, at worst.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active duty military service.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2013).

2.  The criteria for an initial rating of 20 percent, and no higher, for bilateral hearing loss have been met.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with VCAA/Dingess notice in November 2012.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the instant case, the Veteran was provided with a VA audiological examination in October 2012.  The examination report indicates that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. §  4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not argued that his hearing has worsened since the VA examination provided roughly two years prior to this decision. 

Specifically with respect to audiological examinations, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board notes that the VA examination report discussed the Veteran's problems with difficulty understanding speech, especially on television; and his need to listen to television at high volumes.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiner discussed the functional effects of the Veteran's hearing problems in the examination report.

The virtual record contains VA treatment records, minimally available service records (honorable discharge and DD 214), and several statements provided by the Veteran.  The record does not contain the Veteran's service treatment or personnel records were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not requested a hearing before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  Accordingly, the Board will proceed to a decision.

Service Connection

The Veteran contends that his tinnitus is related to military service. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

VA treatment records show that in January 2009 the Veteran denied tinnitus.  During treatment in October 2012, the Veteran again denied tinnitus.

As noted above, the Veteran was afforded a VA audio examination in October 2012.  During the examination, the Veteran did not report recurrent tinnitus.  When asked to comment on the impact of the Veteran's tinnitus on his daily life, the examiner noted that the Veteran denied tinnitus.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is competent to report the presence of tinnitus.  The VA has conceded exposure to hazardous noise in service when his hearing loss disability was granted.  Although the Veteran filed a claim for tinnitus, he has since denied having tinnitus to VA care providers.  His claim for tinnitus was merely a form requested service connection for tinnitus without a statement of the symptoms or onset of his disorder.  He has provided numerous statements to the Board regarding his claimed PTSD and right arm shoulders, but he has not provided any ongoing statements regarding his tinnitus claim.  As the Veteran has denied tinnitus on multiple occasions the Board cannot conclude that he was credible in reporting tinnitus on his 2009 claim form.

In short, there is no lay or medical evidence of record which demonstrates that the Veteran has tinnitus throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."). 

Accordingly, the Board finds that it must deny service connection for tinnitus, as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102 , 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

Increased rating

The Veteran contends that his bilateral hearing loss disability is worse than the current 10 percent evaluation.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998) (quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory acuity levels are determined based on a combination of the percent of speech discrimination and the puretone threshold average.

When an audiologist certifies that use of the speech discrimination test is not appropriate, then Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used alone to determine the auditory acuity level.

In exceptional cases in which the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2012).  Similarly, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Once an acuity level is established for each ear, Table VII, "Percentage Evaluations for Hearing Impairment" is used to determine the appropriate disability evaluation.  The appropriate evaluation is determined based on a combination of the levels of hearing impairment established for each ear.

In conjunction with his increased rating claim, the Veteran was afforded a VA audio examination in October 2012. The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 40, 70, 75, and 75 decibels, respectively, for an average of 65 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 45, 85, 100 and 105+ decibels, respectively, with an average of 83.75 decibels.  Speech discrimination scores were reported as 80 percent bilaterally.

Application of 38 C.F.R. § 4.85 Table VI to the October 2012 measurements results in assignment of a Roman Numeral IV for the right ear, and a Roman Numeral V for the left ear for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

VA treatment records include puretone threshold readings from January 2009 as well.  The Veteran's right ear hearing loss yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 35, 65, 75 and 75 decibels, respectively, for an average of 62.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 55, 95, 100 and 100 decibels, respectively, with an average of 87.5 decibels.  Speech discrimination scores were reported as 88 percent bilaterally.  It is unclear from the record if the speech discrimination scores are based on Maryland CNC testing; however, the way that they are recorded is identical to the recording of the speech discrimination scores from the 2012 VA examination.

Application of 38 C.F.R. § 4.85 Table VI to the October 2012 measurements results in assignment of a Roman Numeral III for the right ear, and a Roman Numeral IV for the left ear for the purpose of determining a disability rating.  This results in a 10 percent rating under Table VII of 38 C.F.R. § 4.85.  The left ear measurements meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86 (a).  Under Table VIA, the Veteran's left ear hearing loss results in a Roman Numeral VIII.  Under Table VII, this results in a 20 percent rating when combined with the Veteran's right ear hearing loss (both at level III and IV).

The Veteran has argued that he is entitled to a rating in excess of 10 percent for his bilateral hearing loss, and has stated that his left ear is severely limited.  He has not indicated that his hearing loss has worsened since his 2012 VA examination.  The Board notes that the Veteran's left ear puretone threshold readings for his left ear in 2009 were worse than those recorded in 2012.  During the 2012 examination, the Veteran's hearing loss tests were close to, but did not quite meet the requirements of exceptional hearing loss.  The reason that his 2009 VA testing resulted in a higher rating is that his left ear met the criteria for an exceptional pattern of hearing loss.  The Board does not find that a rating in excess of 20 percent is warranted, as the results of his testing were related to a formulations under 38 C.F.R. §§ 4.85 and 4.86.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116 .

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  While the Veteran's hearing loss pattern included fluctuations, the criteria for hearing impairment includes 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing loss, and the Veteran is in receipt an increased rating due to his left ear pattern of exception hearing loss.  The Board has applied the higher of the ratings available to the Veteran based upon a comparison 38 C.F.R. § 4.85 or 4.86.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, there is no basis for assignment of a rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss for any period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial 20 percent rating, and no higher, for bilateral hearing loss, is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's remaining service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran's DD 214 shows that he served in Normandy, Northern France, Ardennes, Rhineland and Central Europe from 1942 to 1945.  Although his service treatment and personnel records are lost, the VA concedes his combat stressors.  The Veteran has provided statements of serving during the Battle of the Bulge, and losing his friend during this campaign.  The Veteran has also been service-connected for residuals of a shrapnel wound to his right arm.

The Veteran contends that he has a psychiatric disorder as a result of his service.  His VA treatment records do not contain a psychiatric diagnosis.  In September 2013, the VA provided a VA psychiatric examination.  The examiner found that the Veteran did not meet the criteria for an Axis I diagnosis.  The examiner noted that the Veteran reported during the examination that his "only PTSD symptom...was military-related dreams" once or twice a month.  "He reported no other symptoms and did not present any acute symptoms of mental health issues to the examiner."

Statements provided to the VA throughout the claims process have included "nightmares, " "flashbacks," crying, and avoiding talking and thinking about his military experiences.  Although the VA examiner clearly reviewed the Veteran's medical record, the examiner did not appear to have noted the Veteran's other reported written psychiatric symptoms, and the Veteran did not communicate these to the examiner for some unknown reason.  On remand, the examiner should be asked to review the Veteran's statements to the VA and provide an addendum opinion.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claim to the September 2013 VA examiner, if available.  The examiner should review the virtual record, to include both VA treatment records, the September 2013 examination report, and the Veteran's written statements to the VA, including a November 2012 statement in support of his claim.

Following a review of the virtual record, to include the Veteran's statements regarding his symptoms, the examiner should provide the following opinion:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has a current psychiatric disorder due to his military service?  Note that the VA has conceded his reported combat stressors.

If the examiner determines that an in-person interview is necessary, then schedule the Veteran for another VA evaluation.

A rationale must be provided for any opinion expressed.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


